Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 2, the language “the first plurality” which lacks proper antecedent basis. There are no first plurality of cavities defined in claim 9 from which this claim depends. It is suggested that claim 9 be made dependent upon claim 8 in order to provide proper antecedent basis for this language. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB Patent 2245893.
GB ‘893 taught that it was known at the time the invention was made to form a fiber reinforced plastic rod with a circular cross sectional shape (see page 1, line 13 “circular section”) with a pultrusion system that included an injection box 5 having at least one fiber supply opening for supplying fibers to the housing 5 and a delivery opening for delivering the fibers impregnated with the matrix to a curing tool (microwave curing device 11) characterized in that the delivery 
With respect to claim 2, the reference taught that the delivery opening of the housing 5 included a die extension 20 at the end of the housing and connected thereto (a calibration attachment). Regarding claim 11, the injection box of GB ‘893 was part of a pultrusion system. Regarding claim 12, a winding device 8 was provided which wound a fiber about the precursor (circular rod) exiting the die (at 20). While the reference does not express that the fiber is impregnated with resin, it certainly is capable of feeding a resin impregnated material to the precursor therein and whether the fiber is impregnated with resin or not does NOT materially alter the apparatus as claimed (it is the material worked upon in the apparatus). Regarding claim 13, the winder of the reference was clearly disposed before the curing device 11 in the path of the arrangement of the pultrusion. Regarding claim 14, the winding device incorporated a spool of the fiber material which was supplied for the winding. Again whether the filament winding is a strand yarn or roving is immaterial to the structure of the apparatus and the system (apparatus) is clearly capable of operation with a roving therein. Regarding claim 15, the reference suggested fiber material was wound upon the unidirectional pultruded rod and whether the fiber is the same or different is the material worked upon in the apparatus and is given little or no patentable weight. The apparatus of GB ‘893 provided for the use of the winding after the exit of the impregnation box (at the end of the calibration device 20 of the housing), see claim 16. Regarding claim 17, the reference taught a rotary arm as depicted in the figure which was driven via rotation by motor 13 to rotate about the axis of the pultruded rot therein. Regarding claim 20, the plastic rod produced by pultrusion also included the wrapping of the filament about the same helically. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245893 in view of either one of Beall et al (US 5176865).
GB ‘893 is discussed in detail above in paragraph 6 and applicant is referred to the same for a complete discussion of the reference. The injection box cross sectional shape is not defined in the reference other than the exit shape of the injection housing which clearly was circular in cross sectional shape (i.e. whether the die tapers from the entrance to the exit of the die for example). Beall et al taught an injection box incorporated a shape which included a cross sectional exit shape which was circular (column 7, lines 19-22). The cross sectional shape of the injection box is depicted in Figure 3 and included a narrow opening  32 (presumably of a similar cross sectional shape as the finished product) in entry section 22 of the injection die. After the entry section 22, there is an injection section 24 which has an injection port 34 therein where the bore 30B of the injection box has a cross sectional shape which increases from the narrow opening 32 to allow for impregnation of the filaments passing through the injection box (column 6, lines 38-45). The filaments then are fed through a transition section of the injection housing 26 where the cross sectional shape of the bore 30C tapers constantly down from the entrance of the transition section to the exit of the section. Following this the filaments are fed through the profile section 28 of the die where the final shaping of the material is provided. It should be noted that as depicted the resin is injected into the arrangement in the intermediate position of the housing. It would have been obvious to employ a die having the cross sectional shape and different zones therein in accordance with the impregnating die of Beall et al in the system of GB ‘893 for impregnating the filaments in the pultrusion operation. 
Claims 1-5, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245893 in view of PCT WO 2012/103929.
GB ‘893 is discussed in detail above in paragraph 6 and applicant is referred to the same for a complete discussion of the reference. The injection box cross sectional shape is not defined in the reference other than the exit shape of the injection housing which clearly was circular in cross sectional shape (i.e. whether the die tapers from the entrance to the exit of the die for example). PCT WO 2012/103929 (injection box 4. Figure 2 having a constant tapering cross sectional shape) taught that the injection box of a pultrusion system would have incorporated an injection box having a tapered configuration which went from an entrance having a large cross sectional shape to taper down to a narrower cross sectional shape at the exit of the injection box. Clearly, to facilitate impregnation of the fibers as they pass through the impregnation box, it would have been obvious to one of ordinary skill in the art at the time the invention was made in GB ‘893 to incorporate a constantly tapering cross sectional shape from the entrance to the exit of the impregnation box as such was conventionally employed in the manufacture of a pultruded rod as suggested by PCT 929.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245893 in view of Schieiermacher et al (US 2014/0367021).
GB ‘893 taught an injection box with at least one injection connection for feeding the resin matrix under pressure into the injection box. The reference was silent as to the use of multiple injection ports in the injection box in the pultrusion operation. However, it was well understood by the ordinary artisan at the time the invention was made to provide multiple injection ports in an injection box wherein the multiple ports included two sets of channels which inject the resin into the injection box which are spaced apart in the feed direction of the filaments and the injection ports are perpendicular to the feed path as expressed by Schleiermacher et al (see Figure 2, injection box 14 with sets of injection ports 29 (feed channels which feed the matrix to the chamber either pressureless or under pressure)). As it would have provided a known means to introduce the matrix into the filament material in an injection box of a pultrusion system, it would have been obvious to use multiple injection channels as suggested by Schleiermacher et al in the system of pultuding in accordance with the teachings of GB ‘893.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 2245893 in view of Beckman et al (US 5783013).
GB ‘893 is discussed in detail in paragraph 6 above and applicant is referred to the same for further discussion of the details of the reference. In the pultrusion system therein, the reference to GB ‘893 failed to teach that one skilled in the art would have injected resin to saturate the fibers in the pultrusion operation but failed to suggest that one would have preformed the fibers prior to introduction into the injection box wherein the preforming included the use of application of resin to the fibers prior to entry into the injection box. Beckman et al provided a performer which included means to apply resin to the fibers before the fibers were introduced into the injection box, see impregnating die 16 which is disposed upstream of the injection box 18 associated with curing die 20. By providing the pre-forming unit in Beckman et al one would have been able to apply a different resin material to the central core of the pultrusion in order to optimize the characteristics of the pultruded rod therein. The impregnating die 16 applied the resin to the fiber with the resin under constant pressure therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of Beckman et al to allow for optimization of the properties of the pultruded rod by allowing for different types of resin in the core of the rod in the system for making a pultruded rod as taught by GB ‘893.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. L’Esperance et al (US 4620401) taught a pultruded rebar formed by pultruding a rod followed by helically winding a fiber roving about the pultruded rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746